NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 10a0391n.06

                                           No. 09-3417                                    FILED
                                                                                      Jun 29, 2010
                          UNITED STATES COURT OF APPEALS                        LEONARD GREEN, Clerk
                               FOR THE SIXTH CIRCUIT


MOHAMMAD TAGI SALEM NABHANI,                      )
                                                  )
       Petitioner,                                )
                                                  )   ON PETITION FOR REVIEW OF AN
v.                                                )   ORDER OF T HE BO ARD O F
                                                  )   IMMIGRATION APPEALS
ERIC H. HOLDER, JR., Attorney General,            )
                                                  )
       Respondent.                                )


       Before: BOGGS, ROGERS, and COOK, Circuit Judges.


       COOK, Circuit Judge. Mohammad Tagi Salem Nabhani, a native and citizen of Iran,

petitions for review of the Board of Immigration Appeals (BIA)’s order affirming the Immigration

Judge (IJ)’s denial of his applications for asylum, withholding of removal, and protection under the

Convention Against Torture (CAT). We deny Nabhani’s petition.


                                                 I.


       Nabhani entered the United States on an unknown date and, in March 2003, filed an

affirmative application for asylum, withholding of removal, and CAT protection. Thereafter, the

Department of Homeland Security served Nabhani with a notice to appear, charging him with

removability under 8 U.S.C. § 1182(a)(6)(A)(i) as an alien present in the United States without being

admitted or paroled.
09-3417
Nabhani v. Holder

       Nabhani asserts that the Sepah Pasdaran, also known as the Army of the Guardians of the

Islamic Revolution, persecuted him and his family on account of their Arabic ethnicity and political

opinion. His father, Salem Nabhani, belonged to a group that promoted the liberation of Arabs living

in Iran. In 1987, members of the Sepah Pasdaran came to the family’s home and forcibly removed

Salem. A few months later, Nabhani learned of his father’s execution.


       After his father’s death, the harassment continued. Nabhani testified that from 1987 until

1990, when he left Iran at the age of fourteen, he suffered abuse and imprisonment at the hands of

the Sepah Pasdaran. Although Nabhani recalled reporting to the Sepah Pasdaran station “fifty times”

or “[m]aybe more” each week during that time period, he specifically recounted only two visits to

the station when officers imprisoned and tortured him.


       On one occasion, officers imprisoned Nabhani for refusing to declare support for Ayatollah

Khomeini. They detained Nabhani for one month, during which they tortured, beat, and cursed at

him on a daily basis. In addition, his captors urged him to sign a document stating that he would not

participate in any political activities and that he would pledge allegiance to Khomeini and join the

Basij Army, an auxiliary military unit of the Revolutionary Guards primarily comprised of those too

young or too old for regular conscription.


       Nabhani also related the circumstances of a second imprisonment. At the end of 1989 or

beginning of 1990, the Sepah Pasdaran summoned him and his mother to the station. The officers

asked his mother questions about his brothers, cursed her, and pushed her. When they pulled on his


                                                -2-
09-3417
Nabhani v. Holder

mother’s traditional clothing, Nabhani defended her. The guards then took him into custody. As

with his last detention, they beat Nabhani and questioned him regarding his loyalty to Khomeini.


       Nabhani’s second detention lasted approximately fifty days. During the first days of his

detention, Nabhani grasped a guard’s hands in an attempt to protect himself from being hit. The

guard retaliated by cutting him above his right hip. Nabhani testified that he bled for the remainder

of his detention.


       In contrast to his testimony at the hearing, Nabhani’s written statement asserts that his second

arrest came about “[d]ue to [his] quarrels and arguments with the Persian students [at his school].”

This written account states that authorities accused him of belonging to one of the opposition parties

and that his detention led to right-shoulder and right-ear injuries. The statement also provides a

different variation of the knife incident, assigning its occurrence to “the last days of torture” and

alleging that the guard “threw the knife at [him],” wounding his right thigh, after which he was

released.


       Following his release from this second detention, Nabhani spent time in Germany. But after

the German government denied his application for refugee status, he used a false name and

fraudulent document to gain admission to Canada. Although Nabhani initially told Canadian

immigration authorities that he had arrived from Iran via Amsterdam and sought asylum because the

Iranian government suspected Arab involvement in the killing of police officers, he later changed

his story to resemble the one here. Nabhani’s two-year stint in Canada ended when his cousin


                                                 -3-
09-3417
Nabhani v. Holder

allegedly withdrew support of his asylum application. He then arranged to join one of his brothers

in the Netherlands by way of smugglers in Mexico. Using a false Canadian passport, Nabhani flew

to Mexico and stayed there for ten months. When Nabhani could not meet the smugglers’ demand

for more money, they took him to the United States.


       Nabhani claims that he fears returning to Iran because there is an execution order against him.

His mother informed him of the order while he was in Germany. According to Nabhani, the order

has since been dismissed and reinstated. Nabhani failed to include the execution order in either of

his asylum applications, however, even though the alleged death sentence existed during those years.


       Finding Nabhani’s testimony not credible, the IJ denied his requests for relief. The IJ rested

her adverse-credibility determination on internal inconsistencies and implausibilities in Nabhani’s

testimony, and the omission of key events and details of his alleged claim of persecution. Even

assuming Nabhani’s credibility, the IJ held that the asylum and withholding-of-removal claims failed

due to his firm resettlement in Germany. Specifically addressing Nabhani’s claim for CAT

protection, the IJ found his reliance solely upon country-condition information insufficient to

establish eligibility. Accordingly, the judge ordered him removed to Iran.


       In a decision issued by a single Board member, the BIA dismissed Nabhani’s appeal. The

Board accepted the IJ’s adverse-credibility determination as supported by the record. And because

the adverse-credibility determination controlled the disposition of Nabhani’s requests for asylum and

withholding of removal, the BIA expressly declined to discuss the “remainder of [Nabhani’s]


                                                 -4-
09-3417
Nabhani v. Holder

arguments on appeal regarding those two forms of relief.” The Board also cited Nabhani’s lack of

credibility in affirming the IJ’s denial of CAT relief, but then “separately concluded that general

reports of country conditions contained in the record were insufficient to merit a grant of protection.”


                                                  II.


       Nabhani first challenges the IJ’s adverse-credibility determination. We review factual

findings, including credibility determinations, for substantial evidence. Sylla v. INS, 388 F.3d 924,

925 (6th Cir. 2004). Under the deferential substantial-evidence standard, we deem the IJ’s findings

“conclusive unless any reasonable adjudicator would be compelled to conclude to the contrary.” 8

U.S.C. § 1252(b)(4)(B). Because Nabhani’s asylum application preceded the enactment of the

REAL ID Act of 2005, Pub. L. No. 109-13, 119 Stat. 231, the IJ’s adverse-credibility determination

“must be supported by specific reasons” and “must be based on issues that go to the heart of the

applicant’s claim.” Liti v. Gonzales, 411 F.3d 631, 637 (6th Cir. 2005) (internal quotation marks and

citation omitted). Discrepancies have no bearing on an applicant’s credibility unless they serve to

enhance his claim of persecution. Sarr v. Gonzales, 485 F.3d 354, 360 (6th Cir. 2007).


       The IJ catalogued inconsistencies, omissions, and implausibilities in Nabhani’s testimony

to support her adverse-credibility finding. Although Nabhani correctly notes that some of the IJ’s

discrepancies do not go to the heart of his claim, others do. See Vasha v. Gonzales, 410 F.3d 863,

870–72 (6th Cir. 2005) (where IJ cites inconsistencies going to heart of the claim, additional citation

to immaterial inconsistencies or speculation does not undermine credibility ruling). Thus, the record


                                                  -5-
09-3417
Nabhani v. Holder

evidence does not compel a contrary credibility conclusion.


        Several specific examples lend support to the IJ’s adverse-credibility determination. First,

Nabhani testified inconsistently with his written application regarding his second imprisonment in

several respects: the year of the arrest; whether the arrest occurred after an incident at school or after

police summoned Nabhani and his mother to the station; and the timing and circumstances of the

stabbing. Highlighting his age at the time of the alleged persecution, Nabhani contends that the IJ

and BIA should have applied the INS’s “Guidelines for Children’s Asylum Claims” when evaluating

his testimony and deciding the issue of credibility. Although courts may consider an applicant’s age

at the time of the alleged past persecution when assessing the impact of the harm suffered, see Abay

v. Ashcroft 368 F.3d 634, 640 (6th Cir. 2004), persecution during youth cannot excuse an adult’s

unexplained inconsistencies and embellishments. To hold otherwise would risk depriving IJs of the

ability to make adverse-credibility determinations in cases where the applicant was allegedly

prosecuted as a child.


        Second, neither of Nabhani’s two written applications included mention of an execution

order that he testified to before the IJ. When questioned by the IJ about this omission, Nabhani could

not satisfactorily explain it. “Like affirmative inconsistencies, omissions may form the basis of an

adverse credibility determination, provided that they are substantially related to the asylum claim.”

Liti, 411 F.3d at 637. Because Nabhani’s fear of persecution in Iran rests in large part on the

execution order, the IJ correctly recognized the significance of this omission.



                                                   -6-
09-3417
Nabhani v. Holder

       Finally, Nabhani implausibly testified that officers brought him to the police station at least

fifty times every week for over two years. On appeal, Nabhani’s counsel argues against a literal

interpretation of this number, insisting that Nabhani’s usage was “colloquial or hyperbolic in nature.”

But, as the Attorney General highlights, the IJ provided Nabhani with several opportunities to correct

the number or explain his testimony, and he failed to do so. Moreover, Nabhani’s counsel never

sought to clarify his client’s use of the number. Together, these three examples constitute “specific,

cogent reasons” going to the heart of Nabhani’s claim. Don v. Gonzales, 476 F.3d 738, 741 (9th Cir.

2007) (internal quotation marks and citation omitted).


       Evidence of Nabhani’s dishonesty and his failure to provide corroborative evidence further

reinforce the IJ’s credibility determination. Nabhani admittedly used false documents and a false

name to enter Canada and Mexico and submitted a false asylum claim to Canadian immigration

authorities. See id. at 742 n.5 (“Admission of prior dishonesty can support an adverse credibility

determination.”). In fact, Nabhani initially provided Canadian Immigration officials with an entirely

different basis for his fear of returning to Iran than the one he presented to the IJ. And although

Nabhani testified that he had weekly contact with his family in Iran and asked them to supply

statements and letters, he tendered no corroborative statements from those family members. These

defects, as with Nabhani’s failure to mention the alleged execution order in his written applications,

relate to conduct that occurred while Nabhani was an adult.


       Nabhani’s inconsistent accounts of his second arrest, omission of the execution order, and

exaggeration of the number of times police called him to the station, in conjunction with other

                                                 -7-
09-3417
Nabhani v. Holder

evidence of his dishonesty and failure to provide corroborating evidence, convince us that a

reasonable adjudicator would not be compelled to find Nabhani credible. Accordingly, his claims

for asylum and withholding of removal fail.


                                                 III.


        Nabhani also contends that the BIA erred “in allowing an adverse-credibility finding and a

denial of relief under an asylum claim to preclude the granting of withholding under CAT.” But the

Board’s denial of CAT protection did not rest solely on adverse credibility. Rather, the Board

separately found the general reports of country conditions in the record insufficient to merit relief.

Because Nabhani points to no other evidence that the Board ought to have considered in making its

CAT determination, and because substantial evidence supports the adverse-credibility ruling, this

claim too fails.


                                                 IV.


        Finally, Nabhani challenges the Board’s decision to adjudicate his appeal by a single-

member—rather than a three-member—panel. A panel of Board members initially screens appealed

decisions for assignment to a single-member or three-member panel. 8 C.F.R. §§ 1003.1(a)(3),

1003.1(e)(1). If assigned to a single board member, that member may refer the case to a three-

member panel if the case presents one of the circumstances enumerated in 8 C.F.R. § 1003.1(e)(6).

The circuits are split as to whether courts have jurisdiction to review the discretionary determination

of the Board to deny three-member review. Compare Quinteros-Mendoza v. Holder, 556 F.3d 159,

                                                 -8-
09-3417
Nabhani v. Holder

161–62 (4th Cir. 2009) (finding jurisdiction to review BIA streamlining decisions), Purveegiin v.

Gonzales, 448 F.3d 684, 691–92 (3d Cir. 2006) (same), Chong Shin Chen v. Ashcroft, 378 F.3d
1081, 1087–88 (9th Cir. 2004) (same), and Batalova v. Ashcroft, 355 F.3d 1246, 1252–53 (10th Cir.

2004) (same), with Guyadin v. Gonzales, 449 F.3d 465, 469–70 (2d Cir. 2006) (finding no

jurisdiction over such decisions), and Bropleh v. Gonzales, 428 F.3d 772, 779 (8th Cir. 2005) (same).


       Whether an applicant may challenge the BIA’s decision to streamline his case pursuant to

the Administrative Procedure Act remains an open question before this court. Balliu v. Gonzales,

192 F. App’x 427, 435 (6th Cir. 2006). Nabhani contends that the Board violated its review scheme

because (1) his case presents a need for new precedent regarding the credibility standards applicable

to asylum applicants who experience persecution as children, § 1003.1(e)(6)(ii), and (2) the Board

rendered a clearly erroneous credibility finding, §1003.1(e)(6)(v). Assuming, without deciding, that

we have jurisdiction, neither argument succeeds.


       Under Section 1003.1(e)(6)(ii), a case may be heard by a three-member panel if it presents

“the need to establish a precedent construing the meaning of [a] law[], regulation[] or procedure[].”

Id. (emphasis added); see also Quinteros-Mendoza, 556 F.3d at 163 (“we can readily review whether

there exists a need to establish a precedent construing the meaning of laws, regulations, or

procedures”) (internal quotation marks and citation omitted). Nabhani fails to establish that need

here. While it is true that immigration judges should consider the age of a child applicant when

assessing whether he or she suffered persecution or legitimately fears future persecution, see Abay,
368 F.3d at 640, no law, regulation, or procedure advises immigration judges to adjust the credibility

                                                 -9-
09-3417
Nabhani v. Holder

standard for adults who suffered persecution as children. Indeed, existing regulations afford

applicants like Nabhani the opportunity to present affirmative evidence to ameliorate or explain any

weaknesses in testimony resulting from the lapse of time since the alleged persecution. In light of

sufficient precedent governing the evaluation of an applicant’s credibility, even assuming

jurisdiction, Nabhani’s claim fails to trigger three-panel review under § 1003.1(e)(6).


       The second reason Nabhani advances as to why his case requires three-member review—that

the IJ made a clearly erroneous factual determination—also fails. Assuming jurisdiction, Nabhani

would lose this challenge because, as noted in section II, substantial evidence supports the IJ’s

credibility determination. See Balliu, 192 F. App’x at 435.


                                                V.


       For these reasons, we deny Nabhani’s petition.




                                               -10-